                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONALD SANDERS, JR.,                              )
 #200508421                                        )
                                                   )
                Plaintiff,                         )
                                                   )           Case No. 19−cv–01002−JPG
 vs.                                               )
                                                   )
 SHANNON WOLF and                                  )
 JUDGE GRACE,                                      )
                                                   )
               Defendants.                         )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Ronald Sanders, Jr., a pretrial detainee in the Jackson County Jail, brings this civil

rights action pursuant to 42 U.S.C. § 1983 seeking dismissal of state criminal charges, release from

custody, and monetary damages. (Doc. 1). The Complaint is now before the Court for preliminary

review under 28 U.S.C. § 1915A, which requires the Court to screen prisoner complaints to filter

out nonmeritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally

frivolous, malicious, fails to state a claim for relief, or requests money damages from an immune

defendant must be dismissed. 28 U.S.C. § 1915A(b).

       Plaintiff alleges he was held for over 72 hours in the Randolph County Jail on a Jackson

County warrant without seeing a Judge. (Doc. 1, p. 6). He also alleges he did not have a

preliminary hearing within 30 days. (Id.). These facts do not allege a colorable constitutional

claim cognizable via a Section 1983 action. Plaintiff does not identify any violation of his federal

constitutional rights but instead, alleges only violations of state law. Section 1983 provides a

remedy for constitutional violations, not violations of state law. Scott v. Edinburg, 346 F.3d 752,

760 (7th Cir. 2003).

                                                  1
       Absent any federal claim, the Court declines to exercise supplemental jurisdiction over any

state law claims. 28 U.S.C. § 1367(a) extends the jurisdiction of federal district courts to all claims

that are sufficiently related to the claim or claims on which their original jurisdiction is based to

be part of the same case or controversy within the meaning of Article III of the Constitution. This

same statute provides that the district court may decline to exercise supplemental jurisdiction if

“the district court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. §

1367(c)(3). “[T]he general rule is that, when all federal claims are dismissed before trial, the

district court should relinquish jurisdiction over pendent state-law claims rather than resolving

them on the merits.” Wright v. Associated Ins. Cos., 29 F.3d 1244, 1251 (7th Cir. 1994); see also

Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999) (noting that established law of this

circuit is that the “usual practice” is to dismiss without prejudice state supplemental claims

whenever federal claims have been dismissed before trial).

       Additionally, even if Plaintiff’s claims were based on a violation of his federal

constitutional rights, the Complaint would still be subject to dismissal. Plaintiff identifies two

Defendants, Judge Grace and Sheriff Wolff, but makes no specific allegations against these

individuals in his statement of claim. Under Federal Rule of Civil Procedure 8, the Complaint

must include a short, plain statement of the case against each individual. Merely invoking the

name of a potential defendant is not sufficient to state a claim against that individual. See Collins

v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). To the extent Plaintiff seeks to hold Sheriff Wolff

liable for the actions of subordinate employees, the claim fails because the doctrine of respondeat

superior (supervisory liability) is not applicable to section 1983 actions. Sanville v. McCaughtry,

266 F.3d 724, 740 (7th Cir. 2001). Additionally, Judge Grace has absolute immunity from Section

1983 suits for damages for acts within his judicial jurisdiction. See Mireles v. Waco, 502 U.S. 9,



                                                  2
11-12 (1991); Forrester v. White, 484 U.S. 219, 225-29 (1988); Richman v. Sheahan, 270 F.3d

430, 434 (7th Cir. 2001). Accordingly, Sheriff Wolf is dismissed without prejudice and Judge

Grace is dismissed with prejudice.

         Finally, Plaintiff’s request for release from custody is not an available remedy in a Section

1983 action.1 The United States Supreme Court has long held that the sole federal remedy for a

state prisoner who is challenging the fact or duration of his physical confinement and seeking

immediate or speedier release from imprisonment is a writ of habeas corpus. Preiser v. Rodriguez,

411 U.S. 475, 500 (1973).

                                                     Disposition

         IT IS HEREBY ORDERED that this matter does not survive 28 U.S.C. § 1915A review,

and the Complaint is DISMISSED without prejudice for failure to state a claim.

         IT IS ORDERED that Judge Grace is DISMISSED with prejudice and Shannon Wolff

is DISMISSED without prejudice and the Clerk of Court is DIRECTED to TERMINATE them

as defendants.

         IT IS ORDERED that Plaintiff is GRANTED leave to file a First Amended Complaint

on or before December 19, 2019. If Plaintiff decides to file a First Amended Complaint, he should

identify each defendant in the case caption and set forth sufficient allegations against each




1
  Additionally, to the extent Plaintiff seeks the Court’s intervention into his pending state criminal proceedings, the
abstention doctrine is implicated. In Younger v. Harris, 401 U.S. 37 (1971), the United States Supreme Court
announced the abstention doctrine. The doctrine discourages federal courts from taking jurisdiction over federal
constitutional claims when doing so would interfere with pending state court proceedings. See SKS & Assocs., Inc. v.
Dart, 619 F.3d 674, 677 (7th Cir. 2010). Specifically, under the abstention doctrine, federal courts must refrain from
interfering in ongoing state proceedings that are “(1) judicial in nature, (2) implicate important state interests, and (3)
offer an adequate opportunity for review of constitutional claims, (4) so long as no extraordinary circumstances exist
which would make abstention inappropriate.” Green v. Benden, 281 F.3d 661, 666 (7th Cir. 2002) (citing Middlesex
County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432, 436-37 (1982) and Majors v. Engelbrecht, 149
F.3d 709, 711 (7th Cir. 1998)). The Court need not address this issue at this time because the Complaint fails to state
a colorable claim.


                                                            3
defendant to describe what the defendant did or failed to do to violate his constitutional rights.

Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995) (to be liable under section 1983 a defendant

must have personally caused or participated in a constitutional deprivation). A successful

complaint generally alleges “the who, what, when, where, and how ....” DiLeo v. Ernst & Young,

901 F.2d 624, 627 (7th Cir. 1990). Plaintiff should attempt to include the relevant facts of his case

in chronological order, inserting each defendant’s name where necessary to identify the actors and

each defendant’s actions. The First Amended Complaint should comply with Rule 8 and Twombly2

pleading standards.

         If Plaintiff fails to file his First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed with prejudice for

failure to comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P.

41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall count as one of Plaintiff’s three

allotted “strikes” under 28 U.S.C. § 1915(g).

         An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,

and Plaintiff must re-file any relevant exhibits he wishes the Court to consider. The First Amended

Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

         If Plaintiff decides to file a First Amended Complaint, it is strongly recommended that he



2
 Plaintiff must plead “enough facts to state a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007).


                                                           4
use the civil rights complaint form designed for use in this District. He should label the form,

“First Amended Complaint,” and he should use the case number for this action (No. 19-cv-01002-

JPG). To enable Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff

a blank civil rights complaint form.

         Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

         Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court informed of any change in his address; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this Order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. See FED. R. CIV. P.

41(b).

         IT IS SO ORDERED.

         DATED: 11/21/2019


                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 5
